Order affirmed, without costs. Memorandum: Plaintiffs’ complaint alleges medical malpractice against defendants-respondents Dr. Robert H. Zimmer and Dr. John N. Glezen based upon allegations of negligence in the care and treatment of the infant plaintiff. The record clearly establishes that defendants obstetricians’ participation terminated upon delivery of the child. There is no proof of evidentiary facts sufficient to raise a triable issue of fact as against these defendants. While summary judgment is granted infrequently in negligence actions, the remedy should be granted where there is no merit to the cause of action (Blake v Gardino, 35 AD2d 1022, affd 29 NY2d 876). Summary judgment is proper to eliminate unnecessary expense to named litigants where no issue of a material fact is presented to justify a trial as against them (Axlerod v Armitstead, 36 AD2d 593; cf. Wolfgruber v Upjohn Co., 72 AD2d 59). All concur, except Simons and Moule, JJ., dissent and vote to reverse and deny the motion, in the following memorandum.